PER CURIAM:
This is an appeal from a judgment of the Superior Court affirming a decision of the Delaware State Tax Board. The ground of decision was that the appellants failed to take a timely appeal to the State Tax Board from a ruling of the State Tax Commissioner.
The appellants filed timely claims for refunds with the Commissioner for the payment of 1959 and 1960 Delaware State Income Tax. No action was taken by the Tax Commissioner within 60 days of the filing of the refund claims which were filed in 1963 and 1964. No appeal to the State Tax Board was filed until June 21, 1967. The State Tax Board then rejected the appeals on the ground that they were not timely under 30 Del.C. §§ 1182(c) and 1181(b).
The affirmance of the ruling of the State Tax Board is found reported as Spruance v. Director of Revenue (Del.Super.1970) 277 A.2d 695.
The basic argument of the appellants before us is that the two cited sections of the Code are ambiguous and therefore require construction. We have carefully considered this argument and are of the opinion that there is no ambiguity between the two sections. The reasons therefor are adequately set forth in the opinion of the court below, and we accordingly affirm the judgment on the basis of that opinion.
The judgment below is affirmed.